EXHIBIT D
                                                            1

Exhibits:    19-24               Volume 1, Pages 1-117
             UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF TENNESSEE
                     KNOXVILLE DIVISION
              ---------------------------
LEWIS COSBY, KENNETH R. MARTIN, as
beneficiary of the Kenneth Ray
Martin Roth IRA, and MARTIN
WEAKLEY on behalf of themselves
and all others similarly situated
                     Plaintiffs
vs.                              Docket No. 3:16 CV 00121
KPMG, LLP
                     Defendant
             -----------------------------


       VIDEOTAPED DEPOSITION OF ERIC MONTAGUE
            Friday, April 5, 2019, 8:04 a.m.
                      Sidley Austin LLP
                       60 State Street
                 Boston, Massachusetts




 --------Reporter:       David A. Arsenault, RPR--------
              Farmer Arsenault Brock LLC
                 Boston, Massachusetts
                        617.728.4404
                    Eric Montague - Vol. 1 - 4/5/2019


                                                                   10
1        Q.   When did this friend reach out to you about

2    the lawsuit?

3        A.   I think it was early February 2018.

4        Q.   At that time when he reached out around

5    February --

6                   Did you say 2018?

7        A.   2018.

8        Q.   -- 2018, had you heard anything about the

9    lawsuit before?

10       A.   No, I hadn't.

11       Q.   Did he tell you anything about the lawsuit

12   at that time?

13       A.   No.

14       Q.   Can you describe the circumstances that led

15   your actually becoming involved in the lawsuit?

16                  MS. POSNER:     Objection.      Don't convey

17   any attorney-client privileged communications.

18       A.   Can you explain what you mean by the

19   question?

20       Q.   You know what, I'll rephrase it.

21                  Why do you want to sue KPMG?

22       A.   As a former auditor, I have had a lot of

23   integrity.     I believe people relied on those

24   financial statements, and they misled the entire



                       FARMER ARSENAULT BROCK LLC
                  Eric Montague - Vol. 1 - 4/5/2019


                                                            11
1    investor group and they should be held accountable

2    for that.

3        Q.    What is your basis for saying that KPMG

4    misled investors?

5        A.    It's my understanding that there was assets

6    that they paid about $2 million for, they reported

7    on financial statements over $400 million.       And they

8    issued clean opinions related to the value of those

9    assets.

10       Q.    Do you know anything about KPMG's audits?

11       A.    No, I don't.

12       Q.    So when you heard from your friend about

13   this case, what was the next thing that happened in

14   terms of your getting involved in it?

15                 MS. POSNER:   Just don't disclose any

16   attorney-client privileged communications.

17       A.    I communicated with Gordon Ball, put my

18   name on the list.

19       Q.    I'm not asking about the conversation.

20                 MS. POSNER:   Don't convey the

21   conversation.

22       A.    I put my name on the list and then I hadn't

23   heard back from him, other than he let me know there

24   was a motion to dismiss at one point in time.



                     FARMER ARSENAULT BROCK LLC
                  Eric Montague - Vol. 1 - 4/5/2019


                                                                12
1        Q.   I'm not going to ask about your

2    communications with the attorneys.       I'm assuming the

3    privilege will be asserted for that.         It is okay to

4    tell me that you had a conversation.         I'm not going

5    to ask you about what you talked about.

6        A.   That was about it.     But then recently they

7    were looking for new class reps because the previous

8    class reps apparently had conflicts and weren't able

9    to represent anymore, so I said I was happy to help.

10       Q.   Have you spoken to anyone other than

11   lawyers for the plaintiffs about your involvement in

12   this case?

13       A.   I have not.

14       Q.   So at what point in time did you decide

15   that you do want to be a plaintiff in this lawsuit?

16       A.   Like I said, as a former auditor I felt, I

17   almost feel a duty to the shareholders.          Working

18   towards the CPA exam and passing that and becoming

19   certified was something I didn't take for granted.

20   And when asked if I would fill the role, I said I

21   was happy to.

22       Q.   I'm asking when that was.

23       A.   Oh, when.     I thought you said -- I think

24   that was February or early March 2019.



                     FARMER ARSENAULT BROCK LLC
                 Eric Montague - Vol. 1 - 4/5/2019


                                                          100
1        Q.   Do you have a plan for periodically

2    speaking with Mr. Cosby and Mr. Ziesman about this

3    case?

4        A.   We do not have a specific plan.

5        Q.   In Exhibit 5 you indicate that you will

6    actively monitor your counsel in this litigation.

7    How will you do that?

8        A.   I plan on reaching out to Laura from time

9    to time to see how the case is progressing.     At this

10   point Laura has kept us apprised of any motions or

11   things that have happened in the case, so just open

12   communication.

13       Q.   If you are allowed to become a class

14   representative in this case, what do you understand

15   that your duties will be?

16       A.   My duties will be to represent the

17   shareholder group and to try to get the best

18   settlement that's best for everyone involved and to

19   oversee the attorneys to make sure they are acting

20   in the best interest of the shareholder group.

21       Q.   Have you ever served as a representative of

22   a class in any prior case?

23       A.   No, I haven't.

24       Q.   Have you ever applied to be considered to



                      FARMER ARSENAULT BROCK LLC
                    Eric Montague - Vol. 1 - 4/5/2019


                                                          108
1        Q.   Did you ever hear an allegation that

2    management of Miller Energy acted in a

3    self-interested manner?

4        A.   No.

5        Q.   Did you ever hear an allegation that Miller

6    Energy failed to communicate candidly with all

7    shareholders on an even playing field?

8        A.   No.

9        Q.   Did you ever hear an allegation that Miller

10   Energy engaged in reckless and chaotic behavior?

11       A.   No.

12       Q.   Did you ever hear an allegation that Miller

13   Energy made spectacularly poor decisions?

14       A.   No.

15       Q.   Would it surprise you to hear that all of

16   these allegations were made in SEC filings that were

17   filed publicly prior to when you purchased the

18   stock?

19       A.   Not based on what I know today.

20       Q.   If you had known about those things, would

21   you have still bought the stock?

22                  MS. POSNER:    Objection.

23       A.   Probably not.

24       Q.   Did you ever hear of the allegation that



                       FARMER ARSENAULT BROCK LLC
                         Eric Montague - Vol. 1 - 4/5/2019


                                                                      114
1                        MR. BALLARD:    Objection to the form.

2           A.     No.

3           Q.     At any point in time when you were holding

4    Miller Energy stock or electing to purchase Miller

5    Energy stock, did you have a reason to believe that

6    the valuation of Miller Energy's Alaska Assets were

7    overvalued?

8           A.     No.

9           Q.     Would you have purchased Miller Energy

10   stock if you had known its financial statements were

11   inaccurate?

12                       MR. BALLARD:    Objection to form.

13          A.     Probably not.

14          Q.     If you had known that Miller Energy's

15   financial statements were fraudulent, would you have

16   purchased?

17                       MR. BALLARD:    Objection.

18          A.     Probably not.

19                       MS. POSNER:    I have no further questions

20   pending anything from counsel.

21                       MR. BALLARD:    We are done.        Thank you.

22                       THE VIDEOGRAPHER:     The time is 11:13

23   a.m.        The deposition is concluded.         We are off the

24   record.



                            FARMER ARSENAULT BROCK LLC
